EXHIBIT 10.1




CONTRIBUTION AGREEMENT







Between







TALON OP, L.P.

And

BREN ROAD, L.L.C.







MINNEAPOLIS MART,

10301 Bren Road West, Minnetonka, MN







Dated as of May 29, 2014
















IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.  THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE,
THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISK OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.











--------------------------------------------------------------------------------







CONTRIBUTION AGREEMENT




THIS CONTRIBUTION AGREEMENT is made and entered into as of this May 29, 2014
(the “Contract Date”), by and between BREN ROAD, L.L.C., a Delaware limited
liability company (“Contributor”), and TALON OP, L.P., a Minnesota limited
partnership (“Acquiror”).




1.

CONTRIBUTION.  Contributor agrees, for the Contribution Consideration (as
defined below) and on the terms and conditions set forth in this Agreement, to
contribute and convey to Acquiror, and Acquiror agrees to accept and assume from
Contributor, all of Contributor’s right, title and interest in the Project (as
defined below), which Project includes those certain buildings (the
“Buildings”), identified on Exhibit A.  The Buildings are leased by Contributor
to Tenants (as defined below) for office and showroom purposes.  Each of the
Buildings is commonly known by the respective street address in the cities,
counties and states described on Exhibit A.  For purposes of this Agreement the
term, “Project” shall be deemed to mean, collectively:  (i) all of the parcels
of land identified on Exhibit A as being contributed by Contributor, as such
land is described on Exhibit B (collectively, the “Land”), together with all
rights, easements and interests appurtenant thereto, including, but not limited
to, any streets or other public ways adjacent to said Land and any water or
mineral rights owned by, or leased to, Contributor; (ii) all improvements
located on the Land, including, but not limited to, the Buildings, and all other
structures, systems, and utilities associated with, and utilized by, Contributor
in the ownership and operation of the Buildings (all such improvements being
collectively referred to herein as the “Improvements”); (iii) all personal
property owned by Contributor and either (A) located on or in the Land or
Improvements, or (B) used in connection with the operation and maintenance of
the Project, excluding personal property owned by Tenants (collectively, the
“Personal Property”), including, without limitation, all fixtures and other
built-in improvements and equipment necessary to operate the Project and all (if
any) personal property listed on Exhibit C; (iv) all building materials,
supplies, hardware, carpeting and other inventory owned by Contributor and
maintained in connection with Contributor’s ownership and operation of the Land
and/or Improvements and not owned by Tenants (collectively, the “Inventory”);
(v) all trademarks, tradenames, development rights and entitlements and other
intangible property used or useful in connection with the foregoing
(collectively, the “Intangible Personal Property”); and (vi) Contributor’s
interest in all leases and other agreements (including, without limitation, (a)
all showroom leases, and (b) any amendment or other modification of a lease) to
occupy, or concerning the occupancy of, all or any portion of the Land and/or
Improvements in effect on the Contract Date or into which Contributor enters
prior to Closing (as defined below) (collectively, the “Leases”).




2.

CONTRIBUTION CONSIDERATION; UNITS; TAX MATTERS.




2.1.

General.  The sole general partner of Acquiror is Talon Real Estate Holding
Corp., a Utah corporation (“Talon Holding”).  Talon Holding is a publicly-traded
real estate holding corporation, but is not a real estate investment trust.
 Acquiror may also, in its sole and absolute discretion, direct Contributor to
convey the Project to one or more Affiliates (as defined below) of Talon Holding
or the Acquiror, and hereby directs Contributor to convey the Project to Talon
Bren Road, LLC (“Subsidiary”), which entity is wholly-owned by Acquiror.




2.2.

Contribution Consideration. The consideration to be paid to Contributor by the
Acquiror for the Project (the “Contribution Consideration”) shall have an
aggregate value of Eighteen Million and No/100 Dollars ($18,000,000.00),
consisting of: (i) the assumption by Subsidiary of the Assumed Indebtedness
under the First Mortgage Loan Documents (as defined Section 4.1); and (ii) that
number of LP Units (as defined below) having an aggregate value, calculated as
provided in Section 2.3.3 below, equal to (the “Total LP Unit Amount”):  (A) the
Contribution Consideration minus (B) the total amount of the Assumed
Indebtedness (as defined in Section 11.1.18), subject to the next succeeding
sentence; minus (C) any prorations described in Section 12 (“Prorations”) and
credited, as of the Closing Date (as defined below) to Acquiror or Subsidiary,
as applicable; plus (E) any Prorations credited, as of the Closing Date, to
Contributor; minus (F) any other adjustments described in this Agreement
(“Adjustments”) occurring on or prior to the Closing Date in favor of Acquiror
or Subsidiary, as applicable; and plus (G) any Adjustments occurring on or prior
to the Closing Date in favor of the Contributor, including without limitation,
cash to reimburse Contributor for certain closing and financing costs as
reflected on the final approved closing statement for the transaction.  If the
above-described calculation of Contribution Consideration would result in a
fractional number of LP Units to be delivered to Contributor, the Acquiror shall
round that fraction down to the nearest whole number of LP Units.  The Project
is to be contributed to the Acquiror





1




--------------------------------------------------------------------------------







and conveyed to Subsidiary subject to the Assumed Indebtedness, which will be
assumed by the Subsidiary simultaneously with the occurrence of the Closing.
 Provided that all conditions precedent to Acquiror’s or Subsidiary’s, as
applicable obligations to close as set forth in this Agreement (collectively,
“Acquiror’s Conditions Precedent”) have been satisfied and fulfilled, or waived
in writing by Acquiror or Subsidiary, as applicable, the Contribution
Consideration shall be given and paid to Contributor at Closing pursuant to
Section 2.3 below.




2.3.

Units.




2.3.1.

The Total LP Unit Amount shall be paid by the Acquiror’s delivery of Partnership
Units (as that term is defined in the Partnership Agreement, as defined below)
in the Acquiror (the “LP Units”).  The Total LP Unit Amount and the allocation
thereof shall be set forth in the LP Unit Schedule (as defined below).  The LP
Units shall be redeemable for shares of common stock of Talon Holding (“Stock”)
or cash (or a combination thereof) in accordance with the redemption procedures
described in the Partnership Agreement.  Contributor acknowledges that the LP
Units are certificated and that, therefore, the issuance of the LP Units shall
be evidenced by updating the Acquiror’s LP Unit register, which shall be
completed at Closing (the “Amendment”).




2.3.2.

The Acquiror will deliver to Contributor, at Closing, the LP Units issued in the
name of Contributor.




2.3.3.

For purposes of determining the number of LP Units to be delivered in
satisfaction of payment of the Total LP Unit Amount, the Total LP Unit Amount
shall be divided by a “Unit Price”, which shall be equal to One and 25/100
Dollars ($1.25).  The LP Unit Schedule shall reflect the Unit Price.




2.3.4.

Contributor has delivered to Acquiror, and has caused its members (“Interest
Holders”) to deliver to Acquiror, or to any other party designated by Acquiror,
a completed questionnaire and representation letter (in substantially the form
set forth in EXHIBIT D, the “Investor Materials”) providing, among other things,
information concerning each Contributor’s, each Interest Holder’s and
Contributor’s status as an accredited investor (“Accredited Investor”), as such
term is defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and shall provide or cause to be provided to
Acquiror, or to any other party designated by Acquiror, such other information
and documentation as may reasonably be requested by Acquiror in furtherance of
the issuance of the LP Units as contemplated hereby.  Notwithstanding anything
contained in this Agreement to the contrary, in the event that, in the
reasonable opinion of Acquiror, based on advice of its securities counsel, (y)
the proposed issuance of LP Units hereunder might not qualify for the exemption
from the registration requirements of Section 5 of the Securities Act, or (z)
the proposed issuance of LP Units hereunder would violate any applicable federal
or state securities laws, rules or regulations, or agreements to which Talon or
the Acquiror is privy, or any tax related or other legal rules, agreements or
constraints applicable to Talon Holding or the Acquiror, Acquiror shall so
advise Contributor, in writing (the “Regulatory Violation Notice”).  In the
event a Regulatory Violation Notice is delivered, this Agreement shall terminate
and no party shall have any further liability hereunder except (i) as otherwise
expressly set forth in this Agreement and (ii) to the extent a breach of this
Agreement gives rise to, or becomes the basis for, the Regulatory Violation
Notice.




2.3.5.

Contributor hereby covenants and agrees that it shall deliver or shall cause its
members to deliver to Acquiror, or to any other party designated by Acquiror,
any documentation that may be required under the Partnership Agreement or any
charter document of Talon Holding, and such other information and documentation
as may reasonably be requested by Acquiror, at such time as any LP Units are
redeemed for shares of Stock (“Conversion Shares”).  The preceding covenant
shall survive the Closing and shall not merge into any of the conveyancing
documents delivered at Closing.




2.3.6.

The parties acknowledge that Contributor intends to treat the transfer of the
Project in exchange for LP Units (the “Exchange”) as a tax-free partnership
contribution pursuant to Section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”). Acquiror and Talon Holding shall cooperate in all
reasonable respects with Contributor to effectuate such Exchange; provided,
however, that:




(i)

The Closing shall not be extended or delayed by reason of such Exchange, unless
Acquiror has breached its obligations to Contributor under this Agreement;








2




--------------------------------------------------------------------------------







(ii)

Neither the Acquiror nor Talon Holding shall be required to incur any additional
extraordinary (as opposed to a normal, customary and recurring) cost or expense
as a result of such Exchange, other than the cost of counsel in connection with
the preparation of this Agreement.  Notwithstanding anything to the contrary in
the foregoing sentence, the Acquiror and Talon Holding shall be responsible for
costs associated with any IRS audit made directly of either or both of the
Acquiror and Talon Holding relating to their respective operations (as opposed
to an audit that is ancillary to an audit made of any or all of the entities
comprising the Contributor).  Contributor hereby covenants and agrees that it
shall, promptly on demand, reimburse the Acquiror or Talon Holding for any
additional extraordinary cost or expense (as opposed to a normal, customary and
recurring cost or expense, such as the analysis or computation related to the
manner in which depreciation and built-in gain is allocated to Contributor),
including, but not limited to, reasonable attorneys’ fees, actually incurred by
the Acquiror and Talon Holding as a result of the characterization of the
contribution of the Project pursuant to this Agreement as a tax-free partnership
contribution pursuant to Section 721 of the Code, or which additional
extraordinary cost or expense is or may be otherwise directly attributable to
the Exchange; and




(iii)

Subject to the Acquiror’s and Talon Holding’s performance and fulfillment in all
material respects of the express covenants and conditions contained in this
Agreement, none of Acquiror or Talon Holding warrant, nor shall any of them be
responsible for, the federal, state or local tax consequences to any or all of
Contributor, any or all of the Interest Holders and Contributor resulting from
either (i) the transactions contemplated by this Agreement or (ii) the
allocation, if any, of losses and liabilities of the Acquiror to and among the
Contributor or any of the Interest Holders in Contributor under the Partnership
Agreement, the Code or Treasury Regulations promulgated under the Code.




The provisions of this Section 2.3.6 shall survive the Closing and shall not
merge into any conveyancing documents delivered at Closing.




2.4.

Partnership Agreement; Other Informational Materials.  For purposes hereof, the
term “Partnership Agreement” shall mean the Acquiror’s Limited Partnership
Agreement dated as of June 7, 2013, as may be amended from time to time.
 Contributor hereby acknowledges and agrees that the ownership of LP Units by it
and its rights and obligations as a limited partner of the Acquiror (including,
without limitation, their right to transfer, encumber, pledge and exchange LP
Units) shall be subject to all of the express limitations, terms, provisions and
restrictions set forth in this Agreement and in the Partnership Agreement.  In
that regard, Contributor hereby covenants and agrees that, at Closing, it shall
executes any and all documentation reasonably required by the Acquiror and Talon
Holding to formally memorialize the foregoing (collectively, the “Partnership
Agreement Adoption Materials”).  Contributor acknowledges that it has received
and reviewed, prior to the Closing Date, the following (the “Disclosure
Materials”):  (i) Talon Holding’s Quarterly Report on Form 10-K for the year
ended December 31, 2013; (ii) any Current Reports on Form 8-K of Talon Holding
and the Acquiror filed subsequent to January 1, 2014; and (iii) the Partnership
Agreement.  Contributor acknowledges that it:  (x) has had an opportunity to
obtain and review each document incorporated by reference into the Disclosure
Materials; (y) has had an opportunity to conduct a due diligence review of the
affairs of the Acquiror and Talon Holding; and (z) has been afforded the
opportunity to ask questions of, and receive additional information from, Talon
Holding and Acquiror regarding Talon Holding and the Acquiror.




2.5.

Lock-Up Period.  Contributor agrees that for a period equal to one year
following the Closing (the “Lock-Up Period”), the Contributor may not, in any
way or to any extent, sell, transfer, assign, pledge or encumber, or otherwise
convey any or all of the LP Units delivered to the them in connection with this
transaction and, if applicable, any Conversion Shares.  Contributor further
agrees that it may not, in any way or to any extent, redeem any or all of their
LP Units other than in accordance with Article 15 of the Partnership Agreement.
 The provisions of this Section 2.5 shall survive the Closing and shall not
merge into any of the conveyancing documents delivered at Closing.




2.6.

Transfer Requirements.  After the Lock-Up Period, Contributor may only sell,
transfer, assign, pledge or encumber, or otherwise convey any or all of the LP
Units delivered to it and, if applicable, any Conversion Shares, in strict
compliance with this Agreement, the Partnership Agreement, the charter documents





3




--------------------------------------------------------------------------------







of Talon Holding, the registration and other provisions of the Securities Act
(and the rules promulgated thereunder), any state securities laws and the rules
of any securities exchange upon which such securities are then traded, in each
case as may be applicable.  Contributor acknowledges that it is familiar with
the provisions of Rule 144 under the Securities Act of 1933 and acknowledges and
agrees that without registration of the Conversion Shares, the Conversion Shares
generally may not be sold for at least six months following conversion (and
possibly longer).  There is no intent or obligation of Talon Holding or the
Acquiror to register the Conversion Shares.  The provisions of this Section 2.6
shall survive the Closing and shall not merge into any of the conveyancing
documents delivered at Closing.




2.7.

Volume Restriction.  From and after the expiration of the Lock-Up Period, the
aggregate amount of Stock that the Contributor may sell (i) during any
10-trading day period shall not exceed 30% of the average of the daily trading
volume of the Stock (as reported in The Wall Street Journal, Midwest Edition)
for the 30 trading days immediately preceding the date on which the first sale
of Stock during any such 10-day period occurs and (ii) during any calendar year
shall not exceed one-third of the Conversion Shares issuable upon redemption of
the aggregate amount of LP Units issued to Contributor at Closing.




2.8.

Special Provisions.




2.8.1.

Restrictions on Sale or Encumbrance of Project.  Notwithstanding anything to the
contrary contained in the Partnership Agreement, the Acquiror agrees that it
shall not, without the prior written consent of Contributor, for a period which
ends on the earlier of: (i) the second anniversary of the Closing Date; and (ii)
the date upon which Contributor either converts its LP Units to shares of common
stock of Talon Holding, or has its LP Units redeemed by the Acquiror according
to the terms of the Partnership Agreement, sell, convey or transfer, in a
transaction that would result in taxable income to the Acquiror all or any
portion of its interests in the Project.




2.8.2

Conversion Provision.  Notwithstanding anything to the contrary contained in the
Partnership Agreement, in the event the Contributor chooses to request a
Redemption (as defined in the Partnership Agreement) for the LP Units if they
are properly Tendered Units (as defined in the Partnership Agreement) pursuant
to Section 15.1(a) of the Partnership Agreement, the Acquiror agrees that
Contributor shall have the option to either cause Acquiror to redeem any or all
of such Tendered Units or to acquire the remaining Tendered Units in exchange
for REIT Shares (as defined in the Partnership Agreement) pursuant to the terms
of and subject to the limitations of Section 15.1(b) of the Partnership
Agreement.




The provisions of this Section 2.8 shall survive the Closing and shall not merge
into the Partnership Agreement or into any of the conveyancing documents
delivered at Closing.  All capitalized terms used in this Section 2.8 shall, if
not separately defined herein, have the meanings specified in the Partnership
Agreement.




2.9.

Notice of Certain Transactions.




2.9.1.

Provided that the obligations of Talon Holding and the Acquiror under Section
2.8 shall not have terminated by the terms of such section, in the event, on or
before the second anniversary of the Closing Date, a post-Closing sale of the
Project that will not satisfy a Non-recognition Code Provision (whether or not
due to the occurrence of a Section 1031 Material Modification) (a “Tax-Related
Event”) is considered reasonably likely to occur, in the reasonable judgment of
the Acquiror, then the Acquiror shall give written notice of such Tax-Related
Event (a “Tax-Related Notice”) to the Contributor as soon as practicable after
the Acquiror concludes that a Tax-Related Event is reasonably likely to occur,
or, if later, on the date on which the Acquiror is, in the reasonable judgment
of its securities counsel, legally permitted, under applicable federal and state
securities laws and regulations, and the rules and regulations of any securities
exchange upon which the Company’s securities then trade, to disseminate such
Tax-Related Notice to the Contributor.




2.9.2.

Upon their receipt of a Tax-Related Notice, Contributor shall designate a single
spokesperson to represent the Interest Holders in connection with the
Tax-Related Event that triggered the delivery of such Tax-Related Notice (the
“Spokesperson”).  The Contributor hereby irrevocably appoints any Spokesperson
so designated as their attorney-in-fact, with full power to grant in the name of
and on behalf of Contributor, any and all consents, waivers, approvals, and to
execute any and all documents required or appropriate





4




--------------------------------------------------------------------------------







to be executed, whether with respect to this Agreement, the Partnership
Agreement or otherwise; provided, however, that such attorney-in-fact may only
act within the scope necessitated by the Tax-Related Event giving rise to the
appointment of such Spokesperson.  The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest.  The Acquiror
and Talon Holding shall be entitled to rely on the first written notice either
of them receives that designates a Spokesperson with respect to a given
Tax-Related Event, and shall be under no obligation to deal with any person
other than the Spokesperson so designated in connection with the subject
Tax-Related Event as it relates to the Contributor. The Acquiror and Talon
Holding shall have no obligation to deal with any person or entity whatsoever in
connection with a Tax-Related Event unless and until a Spokesperson is properly
designated. The Acquiror and Talon Holding, and their respective independent
accountants, attorneys and other representatives and advisors, shall cooperate
with the Spokesperson in order to consider strategies proposed by or through the
Spokesperson (it being understood that neither Talon Holding nor the Acquiror
shall have any obligation whatsoever to propose any such strategies), on behalf
of Contributor, which strategies are designed or intended to defer or mitigate
any recognition of gain under the Code by Contributor or any member of
Contributor (any such gain recognition being referred to herein as an “Adverse
Tax Consequence”) that may result from a Tax-Related Event, whether such
strategies involve the Contributor on a basis independent of Talon Holding and
Acquiror, or in conjunction with Talon Holding or the Acquiror.  Each party
shall pay its own fees and expenses incurred in connection with the procedure
delineated in this Section 2.9.2.  Under this Section 2.9.2, the Acquiror and
Talon Holding are only obligated to cooperate with the Spokesperson on behalf of
Contributor (or any member of Contributor) who may be facing an Adverse Tax
Consequence, in connection with Contributor’s determination of the efficacy of
tax-deferral or tax-mitigation alternatives proposed by or through the
Spokesperson that may involve Talon Holding or the Acquiror.  In no event shall
either Talon Holding or the Acquiror be required to incur any expense (other
than the cost of professional fees and expenses and administrative expenses
incurred in complying with this Section 2.9) in connection its cooperation under
this Section 2.9, nor shall any transaction duly approved by the Board of
Directors of Talon Holding that results in a Tax-Related Event be required to be
suspended, postponed, impeded or otherwise adversely affected by virtue of any
potential Adverse Tax Consequence.  The provisions of this Section 2.9 shall
survive the Closing and shall not merge into any of the conveyancing documents
delivered at Closing.




3.

CLOSING.  The contribution of the Project and delivery of LP Units contemplated
herein shall be consummated at a closing (“Closing”) to take place a date as the
parties may agree, but  no later than two (2) business days following the
Contract Date, at the offices of the Title Company (as defined below) or such
other place as the parties may agree. The date on which the Closing occurs shall
be referred to herein as the “Closing Date”.  The Closing shall be effective as
of 12:01 a.m. Central Time on the Closing Date.  Notwithstanding the foregoing,
the risk of loss of all or any portion of the Project shall be borne by
Contributor up to and including the actual time of the Closing, and thereafter
by Subsidiary.




4.

LOANS; POST-CLOSING ESCROW.




4.1.

Assumed Indebtedness.  Prior to the Closing Date, Contributor, Acquiror and
Subsidiary shall reasonably cooperate to cause existing loans to be refinanced
in a new first mortgage loan on the Project, in an amount of Eleven Million Five
Hundred Thousand Dollars ($11,500,000) and on terms acceptable to Acquiror in
its sole discretion (the “Assumed Indebtedness”).  The Assumed Indebtedness
shall be fully assumable by Subsidiary.




4.2.

Roof Loan.  At Closing, Contributor shall fund, from the proceeds payable to
Contributor at Closing, a loan in an amount determined by Subsidiary not to
exceed Two Hundred Twenty-Five Thousand Dollars ($225,000.00) for the purpose of
replacing the roof on the Building (the “Roof Loan”).  The Roof Loan shall (a)
be funded in one installment at the Closing, (b) bear interest on the unpaid
principal balance of the Roof Loan at the rate of eight percent (8%) per annum,
(c) be amortized over the useful life of the roof replacement, and (d) be
evidenced by a promissory note from Subsidiary in the form attached hereto as
EXHIBIT E (the “Roof Note”).




4.3.

HVAC Capital Expenses Holdback. At the Closing, Contributor shall fund, from the
proceeds payable to Contributor at Closing, the sum of One Hundred Forty-Five
Thousand and No/100 Dollars ($145,000.00) to provide a fund to reimburse
Subsidiary for the costs of replacing six (6) certain HVAC units (the “HVAC
Units”) at the Buildings (the “HVAC Holdback Loan ”).  The HVAC Holdback Loan
shall constitute a loan from Contributor to Subsidiary and shall (a) be funded
in one installment at the Closing; (b) bear interest on the unpaid principal
balance of the HVAC Holdback Loan at the rate of eight percent (8%) per annum;
(c) be amortized





5




--------------------------------------------------------------------------------







over the useful life of the HVAC Units; and (d) be evidenced by a promissory
note from Subsidiary in the form of Exhibit E-1 ( “ HVAC Note ”) .




5.

CONTRIBUTOR’S DELIVERIES.  Prior to the Contract Date, Contributor has made
available to Acquiror or Subsidiary, as applicable, to the extent in
Contributor’s possession or control, all documents, contracts, information,
Records (as defined below) and exhibits pertinent to the transaction that is the
subject of this Agreement, including, but not limited to, the documents listed
as “Contributor’s Deliveries” on EXHIBIT F.  As used herein, “Records” means all
books, records, tax returns, correspondence, financial data, leases, and all
other documents and matters, public or private, maintained by Contributor or its
agents, relating to receipts and expenditures pertaining to the Project for the
three most recent full calendar years and the current calendar year and all
contracts, rental agreements and all other documents and matters, public or
private, maintained by Contributor or its agents, relating to operations of the
Project.  In addition, Contributor shall provide (and shall cooperate in all
respects in so providing) Acquiror or Subsidiary, as applicable, with copies of,
or access to, such factual information as may be reasonably requested by
Acquiror or Subsidiary, as applicable, and in the possession or control of
Contributor, to enable Talon Holding to issue one or more press releases
concerning the transaction that is the subject of this Agreement, to file a
Current Report on Form 8-K (as specified on EXHIBIT G), if, as and when such
filing may be required by the Securities and Exchange Commission (“SEC”) and to
make any other filings that may be required by any Governmental Authority (as
defined below). The obligation of Contributor to cooperate in providing Acquiror
or Subsidiary, as applicable, with such information for Talon Holding to file
its Current Report on Form 8-K shall survive the Closing and shall not be merged
into any of the conveyancing documents delivered at Closing.  “Governmental
Authority” or “Governmental Authorities” shall mean any agency, commission,
department or body of any municipal, township, county, local, state or Federal
governmental or quasi-governmental regulatory unit, entity or authority having
jurisdiction or authority over all or any portion of the Project or the
management, operation, use or improvement thereof.




6.

CONFIDENTIALITY.




6.1.

Confidentiality.  Each party agrees to maintain in confidence, and not to
disclose (and shall cause its affiliates, employees and equity holders to
maintain in confidence, and not to disclose) to any person or entity (including,
without limitation, Tenants or Tenants’ employees), the information contained in
this Agreement or pertaining to the transaction contemplated hereby and the
information and data furnished or made available by Contributor to Acquiror or
Subsidiary, as applicable, their agents and representatives in connection with
Acquiror’s or Subsidiary’s, as applicable, investigation of the Project and the
transactions contemplated by this Agreement; provided, however, that each party,
its agents and representatives may disclose such information and data (i) to
such party’s accountants, attorneys, existing or prospective lenders, investment
bankers, accountants, underwriters, ratings agencies, partners, consultants and
other advisors in connection with the transactions contemplated by this
Agreement (collectively, “Representatives”) to the extent that such
Representatives reasonably need to know (in the disclosing party’s reasonable
discretion) such information and data in order to assist, and perform services
on behalf of, the disclosing party; (ii) to the extent required by any
applicable statute, law, regulation or Governmental Authority (including, but
not limited to, Form 8-K and other reports and filings required by the SEC and
other regulatory entities, as described in EXHIBIT G) or by any securities
exchange upon which Talon Holding’s or Acquiror’s securities trade; (iii) in
connection with any litigation that may arise between the parties in connection
with the transactions contemplated by this Agreement or otherwise relating to
the Project; (iv) to the extent such disclosure is required or appropriate in
connection with any securities offering or other capital markets or financing
transaction undertaken by Talon Holding or Acquiror; (v) to the extent such
information and data become generally available to the public other than as a
result of disclosure by such party or its agents or Representatives; (vi) to the
extent such information and data become available to such party or its agents or
Representatives from a third party who, insofar as is known to such party, is
not subject to a confidentiality obligation to the other party hereunder; and
(vii) to the extent necessary in order to comply with each party’s respective
covenants, agreements and obligations under this Agreement.  In the event the
transactions contemplated by this Agreement shall not be consummated, such
confidentiality shall be maintained indefinitely.  Acquiror or Talon Holding
shall also have the right to issue a press release upon the consummation of the
transactions described in this Agreement.








6




--------------------------------------------------------------------------------










7.

TITLE AND SURVEY MATTERS.




7.1.

Conveyance of Title.  At Closing, Contributor agrees to deliver to Subsidiary a
limited warranty deed (“Deed”), in recordable form, conveying the Project to
Subsidiary, free and clear of all liens, claims and encumbrances except for the
following items (the “Permitted Exceptions”):  (i) those matters listed on
EXHIBIT H; (ii) those additional matters that may be specifically approved, in
writing, by Acquiror; and (iii) the rights of Tenants as tenants under the
Leases.




7.2.

Title Commitment.  Prior to the Contract Date, Subsidiary obtained a title
commitment, together with copies of all recorded documents evidencing title
exceptions raised in Schedule B thereof (the “Title Commitment”) issued by
Guaranty Commercial Title, Inc., as agent for Stewart Title Insurance Company
(the “Title Company”), for an owner’s title insurance policy (the “Title
Policy”) with respect to the Project.  It shall be an Acquiror’s Condition
Precedent that the Title Policy (or “marked-up” title commitment) shall be in
the form attached hereto as EXHIBIT L, which has been approved by Subsidiary .
 All costs and expenses relating to the Title Commitment shall be paid by
Contributor, including, without limitation, all search, continuation and update
fees.  The cost of the Title Policy shall be paid by Subsidiary, including,
without limitation, all title insurance premiums and endorsements.




7.3.

Survey.  Prior to the Contract Date Contributor shall provide Subsidiary a copy
of all existing surveys in its possession with respect to the Project.
 Subsidiary, at Contributor’s cost, has obtained an updated survey of the
Project (the “Survey”), prepared by a surveyor(s) duly registered in the State
of Minnesota , which Survey has been approved by Subisidiary .




7.4.

UCC Searches.  Prior to Closing, Subsidiary, at Contributor’s cost, may obtain,
or cause the Title Company to obtain, current searches of all Uniform Commercial
Code financing statements filed with the applicable Secretary of State, or the
appropriate county official, against Contributor, Contributor’s affiliates
involved in the operation of the Project and the management agents for the
Project.




8.

REPRESENTATIONS AND WARRANTIES.




8.1.

Statutory Disclosures.




8.1.1.

Underground Storage Tanks.  The Project does not contain any underground storage
tanks of any size or description, or if any underground storage tanks exist,
Contributor shall cause the same to be removed in accordance with all applicable
statutory disclosure requirements regarding such underground storage tanks.




8.1.2.

Wells.  Contributor does not know of any wells located on the Project.




8.1.3.

Sewage Treatment Systems.  Contributor does not know of any individual sewage
treatment systems on or serving the Project, or if any individual sewage
treatment systems exist, Contributor shall comply with all applicable statutory
disclosure requirements regarding such individual sewage treatment systems.




8.1.4.

Methamphetamine Production. To Contributor’s knowledge, no methamphetamine
production has occurred on the Project.




8.2.

Contributor.  Contributor represents and warrants to Acquiror and Subsidiary
that the following matters are true as of the Contract Date and shall be true as
of the Closing Date and covenants as follows:




8.2.1.

Contributor’s Deliveries.  All of Contributor’s Deliveries listed on EXHIBIT F
and all other items delivered by Contributor pursuant to this Agreement,
including, without limitation, those required pursuant to Section 5, are true,
accurate, correct and complete in all respects, and fairly present the
information set forth in a manner that is not misleading. Acquiror acknowledges
receipt of all of Contributor’s Deliveries listed on EXHIBIT F. The copies of
all documents and other agreements delivered or furnished and made





7




--------------------------------------------------------------------------------







available by Contributor to Acquiror pursuant to this Agreement include all of
and the only Leases and other agreements relating to or affecting the ownership
and operation of the Project, there being no “side” or other agreements, written
or oral, in force or effect, to which Contributor is a party or to which the
Project is subject.




8.2.2.

Contracts.  There are no contracts of any kind relating to the management,
leasing, operation, maintenance or repair of the Project, except those Contracts
and Major Repair Contracts listed on SCHEDULE 8.2.2.  Contributor has performed
all material obligations required to be performed by it under all, and is not in
default under any, of such Contracts or Major Repair Contracts.  Except as
otherwise provided on SCHEDULE 8.2.2, all the Contracts and Major Repair
Contracts may, by the express terms thereof (i) be assigned to Subsidiary, by
notice to such effect to the appropriate contract party, without penalty or
other payment by Contributor or Subsidiary and (ii) be terminated without
penalty or other payment by Contributor (or its assignee, including Subsidiary,
or successor) upon no more than 30 days’ prior notice.




8.2.3.

Employees.  None of Contributor’s (or any other affiliate’s) employees at the
Project is employed pursuant to a written agreement, and all employees may be
terminated at will.  None of Contributor’s (or any other affiliate’s) employees
at the Project is a union employee.  Neither Contributor nor any affiliate of
Contributor is a party to, nor is the Project subject to, any collective
bargaining or other agreement or understanding with any labor union, and neither
Contributor nor any affiliate of Contributor is privy to or involved in any
labor or union controversy or other interaction of any kind.




8.2.4.

Litigation.  There are no pending or (to Contributor’s knowledge) threatened
judicial, municipal or administrative proceedings affecting the Project or in
which Contributor is or will be a party by reason of Contributor’s ownership or
operation of the Project or any portion thereof, including, without limitation,
proceedings for or involving collections, condemnation, eminent domain, alleged
building code or environmental or zoning violations, or personal injuries or
property damage alleged to have occurred on the Project or by reason of the
condition, use of, or operations on, such Project.  No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings are pending against Contributor, or to
Contributor’s knowledge, threatened against Contributor or pending against any
Interest Holder, nor are any of such proceedings contemplated by Contributor.
 In the event any proceeding of the character described in this Section 8.2.4 is
initiated or threatened against Contributor prior to Closing, such occurrence
shall constitute a default by Contributor hereunder, and Contributor shall
promptly advise Acquiror and Subsidiary thereof in writing.




8.2.5.

Financial Information.  All Operating Statements (as defined in EXHIBIT F)
delivered by Contributor, and all of Contributor’s Records, are complete,
accurate, true and correct; have been compiled in accordance with sound business
and accounting principles; and accurately set forth the results of the operation
of the Project for the periods covered.  There has been no material adverse
change in the financial condition or operation of the Project since the period
covered by the Operating Statements.




8.2.6.

Authority.  The execution and delivery of this Agreement by Contributor, and the
performance of this Agreement by Contributor, have been duly authorized by
Contributor and this Agreement is binding on Contributor and enforceable against
it in accordance with its terms.  The Contribution Consideration has been
approved by Contributor.  No consent of any creditor, investor, partner,
shareholder, tenant-in-common, judicial or administrative body, Governmental
Authority, or other governmental body or agency, or other party to such
execution, delivery and performance by Contributor is required.  Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of, default under, or
acceleration of, any agreement to which Contributor is a party or by which
Contributor or the Project is bound; or (ii) violate any restriction, court
order, agreement or other legal obligation to which Contributor and the Project
is subject.




8.2.7.

United States Person.  Contributor is a “United States Person” within the
meaning of Section 1445(f)(3) of the Code, as amended, and shall execute and
deliver an “Entity Transferor” certification at Closing.




8.2.8.

Bulk Sales.  The contribution of the Project to Acquiror and conveyance to
Subsidiary hereunder and the consummation of the other transactions contemplated
by this





8




--------------------------------------------------------------------------------







Agreement is not subject to, and does not subject Acquiror or Subsidiary to, any
liability for income tax, retail sales tax or bulk sales obligation under
applicable law.




8.2.9.

Disclosure.  No representation or warranty made by Contributor in this
Agreement, no exhibit attached hereto with respect to the Project, and no
schedule contained in this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary in order to make the
statements contained therein not misleading, or necessary in order to provide a
prospective acquiror of the Project with adequate information as to the Project
and their management, operation, maintenance and repair.  There is no fact known
to Contributor which has, or which could reasonably have been foreseen by
Contributor as likely to have, an adverse effect on the management, operation,
maintenance and repair of the Project which has not been disclosed herein, in
any schedule attached hereto, or in any written document furnished by
Contributor to Acquiror or Subsidiary, as applicable, under this Agreement or in
connection with the transactions contemplated hereby.




8.2.10.

Investment Representation. Contributor represents that its LP Units are being
acquired by it with the present intention of holding such LP Units for purposes
of investment, and not with a view towards sale or any other distribution.
 Contributor recognizes that it may be required to bear the economic risk of an
investment in the LP Units for an indefinite period of time.  Contributor is an
Accredited Investor.  Contributor has such knowledge and experience in financial
and business matters so as to be fully capable of evaluating the merits and
risks of an investment in the LP Units.  Contributor has been furnished with the
informational materials described in Section 2.4 (collectively, the
“Informational Materials”), and has read and reviewed the Informational
Materials and understands the contents thereof.  The Contributor has been
afforded the opportunity to ask questions of those persons they consider
appropriate and to obtain any additional information they desire in respect of
the LP Units and the business, operations, conditions (financial and otherwise)
and current prospects of the Acquiror and Talon Holding.  The Contributor has
consulted their own financial, legal and tax advisors with respect to the
economic, legal and tax consequences of delivery of the LP Units and have not
relied on the Informational Materials, the Acquiror, Talon Holding or any of
their officers, directors, affiliates or professional advisors for such advice
as to such consequences.  All of the Interest Holders in Contributor are
Accredited Investors. Contributor does not require the consent of any Interest
Holder in order to consummate the transactions contemplated by this Agreement,
including, without limitation, to amend any partnership agreement, operating
agreement, charter or other governing document of Contributor, and no Interest
Holder has been solicited to approve the transactions contemplated by this
Agreement.  Contributor is domiciled in the State of Delaware and has its
principal place of business in the State of Minnesota.  Contributor acknowledges
that Talon Holding is not qualified as a real estate investment trust and may
never obtain such qualification.




8.2.11.

Equity Interest. No member of any Contributor has pledged or otherwise
encumbered its respective equity interest in Contributor.




8.2.12.

Tax-Related Issues. Contributor has filed or caused to be filed in a timely
manner (within any applicable extension periods) all tax, information or other
returns required to be filed by the Code or by applicable state, or local tax
laws (collectively, “Tax Returns”).  Such Tax Returns are true, correct and
complete in all respects; and all federal, state or local income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, unemployment, disability, personal property, sales, use, transfer,
registration, estimated, or other tax of any kind whatsoever, including any
interest, penalty or other addition thereto, whether disputed or not,
(collectively, “Taxes”) due, and Taxes due in respect of any person for which
the Contributor had an obligation to withhold and/or otherwise pay over Taxes,
have been timely paid in full or will be timely paid in full by the due date
thereof (and whether or not shown on a Tax Return).  With respect to any taxable
year for which a statute of limitations (or similar provision) has not yet run,
none of the Tax Returns of the Contributor has been audited by a government or
taxing authority, nor is any such audit or other proceeding in process, pending,
threatened (either in writing or verbally, formally or informally) or expected
to be asserted with respect to Taxes (or the collection of Taxes) of the
Contributor, and Contributor has not received notice (either in writing or
verbally, formally or informally) or expects to receive notice that it has not
filed a Tax Return or not paid Taxes required to be filed, withheld, or paid by
it.  Contributor has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement penalty
within the meaning of Code Section 6662.  No claim has ever been made by an
authority in a jurisdiction where Contributor does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction.








9




--------------------------------------------------------------------------------







8.2.13.

Holding Periods; Use; Capital Expenditures.  For purposes of Code Sections 1223
and 857, Contributor has held the Project for no less than four years prior to
the Closing Date.  During the four-year period preceding the Closing Date,
Contributor held the Project exclusively for the production of rental income and
never held the Project primarily for sale in the ordinary course of
Contributor’s trade or business.  If, at any time or from time to time during
the four-year period preceding the Closing Date, Contributor has made capital
expenditures with respect to the Project, and such expenditures are includible
in the adjusted tax basis of such Project for federal income tax purposes, then
the aggregate amount of all such capital expenditures made during that four-year
period are less than the amount that is 30% of the Contribution Consideration.




8.2.14.

Adjusted Tax Basis.  Contributor represents that Schedule 8.2.14 attached hereto
truly and accurately reflects its adjusted tax basis in the Project or other
indebtedness allocable to or otherwise secured by the Project (as determined
pursuant to Code Section 752 and the Treasury regulations thereunder).




8.2.15.

Financial Statements.




(a)

Financial Statements Defined.   On or before the Contract Date, Contributor
provided Acquiror with QuickBooks income and expense data with respect to the
operation of the Project and Contributor’s income tax returns (collectively, the
“ Financial Statements ”).




(b)

Financial Statements and Records.  The Financial Statements (1) were prepared in
accordance with sound business and accounting principles , (2) were prepared in
accordance with, and are consistent with, the books and records of the Project
(which books and records are correct and complete in all material respects) and
(3) fairly present, in all material respects, the assets, liabilities and
financial condition of the Project at their respective dates and the results of
operations of the Project for the respective periods covered thereby.  The
financial records of the Project, all of which the Contributor has made
available to Acquiror, are true, correct and complete and represent actual, bona
fide transactions and have been maintained in accordance with sound business
practices, including the maintenance of an adequate system of internal controls.




(c)

Undisclosed Liabilities.  Contributor has no liability (and there is no
reasonable basis for any present or future proceeding against it giving rise to
any liability), except for any liability (1) set forth in the Financial
Statements, (2 ) that has arisen in its ordinary course of business since the
Financial Statements (which does not arise out of, relate to or result from and
which is not in the nature of and was not caused by any breach of contract,
breach of warranty, tort, infringement or other violation of applicable law) or
(3) under this Agreement.




8.3.

Acquiror.  Acquiror represents and warrants to Contributor that the following
matters are true as of the Contract Date and shall be true as of the Closing
Date:




8.3.1.

The Acquiror has been at all times, and presently intends to continue to be,
classified as a partnership or a publicly traded partnership taxable as a
partnership for federal income tax purposes and not an association taxable as a
corporation or a publicly traded partnership taxable as a corporation.




8.3.2.

Acquiror is a limited partnership duly authorized and validly existing under
Minnesota law, and the person(s) signing this Agreement on behalf of Acquiror
has the power and authority to enter into and perform this Agreement in
accordance with its terms; and at the Closing, Acquiror’s execution and delivery
of this Agreement and the consummation of the transaction described herein will
have been duly authorized by all appropriate actions and proceedings.




The representations and warranties made in this Agreement by Contributor and in
this Section 8.3 by Acquiror shall be deemed remade by Contributor or Acquiror,
as the case may be, as of the Closing Date with the same force and effect as if,
in fact, specifically remade at that time.  Except for the representations and
warranties made by Contributor that are contained in Sections 8.2.14, which
shall survive the Closing indefinitely, all representations and warranties made
in this Agreement by Contributor or Acquiror shall survive the Closing for a
period of two years.  None of the representations and warranties made by
Contributor and Acquiror shall merge into any instrument of conveyance delivered
at the Closing.  As used in this Agreement with respect to any





10




--------------------------------------------------------------------------------







representation or warranty, the “knowledge” of Contributor refers to the
knowledge of Jerry Trooien (the “Executive”), who, individually and in the
aggregate, shall be charged with making reasonable inquiries as to the accuracy
thereof to their partners, fellow shareholders and fellow members, as the case
may be, and to the partners, officers, employees, managers, contractors, agents
and representatives of Contributor and its member, as the case may be, and the
actual and constructive knowledge of such parties will be imputed to the
Executive.  Notwithstanding anything to the contrary contained in this
Agreement, the effect of the representations and warranties made in this
Agreement by Contributor shall not be diminished, abrogated or deemed to be
waived by any inspections or investigations made by or on behalf of Acquiror or
Subsidiary, as applicable,.




9.

ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.




9.1.

Acquiror’s Conditions Precedent.  In addition to the other conditions enumerated
in this Agreement, the following shall be additional Acquiror’s Conditions
Precedent:




9.1.1.

Physical Condition.  The physical condition of the Project shall be
substantially the same on the Closing Date as on the date Acquiror or
Subsidiary, as applicable, inspected the Project, reasonable wear and tear
excepted.  Acquiror and Subsidiary acknowledges this condition has been
satisfied.




9.1.2.

Pending Actions.  At Closing, there shall be no administrative agency,
litigation or governmental proceeding of any kind whatsoever, pending or
threatened, that, after Closing, would, in Acquiror’s or Subsidiary’s, as
applicable, sole and absolute discretion, materially and adversely affect the
value or marketability of the Project, or the ability of Subsidiary to operate
any or all of the Project in the manner it is being operated on the Contract
Date.




9.1.3.

Real Estate Taxes.  As of the Closing Date, there shall have been no actual or
pending reassessment to increase the value of the Project for the purpose of
calculating real estate taxes or any increase in the real estate tax rate
applicable to the Project.




9.1.4.

Zoning.  On the Closing Date, no proceedings shall be pending or threatened that
could or would involve the change, redesignation, redefinition or other
modification of the zoning classifications of (or any building, environmental,
or code requirements applicable to) the Project, or any portion thereof, or any
property adjacent to the Project.




9.1.5.

Flood Insurance.  As of the Closing Date, if the Project is located in a flood
plain, Subsidiary shall have obtained flood plain insurance in form and
substance acceptable to Subsidiary.




9.1.6.

Utilities.  On the Closing Date, no moratorium or proceeding shall be pending or
threatened affecting the availability, at regular rates and connection fees, of
sewer, water, electric, gas, telephone or other services or utilities servicing
the Project.




9.1.7.

Assumed Indebtedness. On or before the Closing Date, Acquiror shall be
satisfied, in its sole discretion, with the terms and conditions of the Assumed
Indebtedness, the Loan Assumption Documents (as defined in Section 11.1.18) and
any other documents relating to any Assumed Indebtedness. On or before the
Closing Date, the lender with respect to the Assumed Indebtedness shall have
consented to Subsidiary’s assumption of the Assumed Indebtedness and the First
Mortgage Loan Documents on terms and conditions acceptable to Acquiror in its
sole discretion.  On or before the Closing Date, such lender(s) shall have fully
funded the Assumed Indebtedness on terms and conditions acceptable to Acquiror
in its sole discretion.




9.1.8.

Bankruptcy.  As of the Closing Date, neither any Contributor nor the Project is
the subject of any bankruptcy proceeding for which approval of this transaction
has not been given and issued by the applicable bankruptcy court.




9.1.9.

Representations and Warranties True.  The representations and warranties of
Contributor contained in this Agreement shall be true and correct as of the
Closing Date.








11




--------------------------------------------------------------------------------







9.1.10.

Occupancy Rate.  As of the Closing Date, the occupancy rate of the Project shall
be no less than 95% (based on the aggregate rentable square footage with respect
to such Project) and taking into account the Contributor’s obligations for the
NOI Deficit as provided for in Section 10.1 as rent on occupied space.




9.1.11.

Financial Information.  Acquiror shall have received sufficient financial
statements and information from Contributors to permit Acquiror or Talon
Holding, as applicable, to comply with its obligations under federal and state
securities laws, including those for the filing of all Form 8-Ks in connection
with the transactions contemplated hereby.




9.1.12.

Roof Loan.  At Closing, Subsidiary shall have received the proceeds of the Roof
Loan on terms and conditions acceptable to Subsidiary in its sole discretion.




9.1.13.

HVAC Holdback Loan.  At Closing, Subsidiary shall have received the proceeds of
the HVAC Holdback Loan.




9.2.

Contributor’s Additional Conditions Precedent.  The following shall be
additional Contributor’s Conditions Precedent:




9.2.1.

Representations and Warranties.  The representations and warranties of Acquiror
or Subsidiary, as applicable, contained in this Agreement shall be true and
correct as of the Closing Date.




9.2.2.

Covenants. All covenants of Acquiror or Subsidiary, as applicable, required to
be performed on or prior to the Closing Date shall have been performed, in all
material respects.




10.

LEASES-CONDITIONS PRECEDENT WITH RESPECT THERETO.




10.1.

NOI Guaranty.  Contributor and Acquiror agree that the Contribution
Consideration was determined in part based on an annual projected net operating
income of One Million Five Hundred Sixty Thousand Dollars ($1,560,000) for the
Project.  Subsidiary shall review the operating income and expense information
for the Project with respect to each Deficit Quarter.  If Subsidiary shall
determine, in its reasonable discretion, that there will be a NOI Deficit with
respect to the applicable Deficit Year, then Subsidiary may send Obligor a
notice (a “NOI Payment Notice”) specifying the amount of the NOI Deficit with
respect to such Deficit Quarter and the applicable Deficit Year.  In the event
Subsidiary provides a NOI Payment Notice, then Obligor shall pay to Subsidiary
within thirty (30) days following such NOI Payment Notice, the amount of the NOI
Deficit applicable to such Deficit Quarter as specified in such NOI Payment
Notice.  As used herein, (a) “Deficit Quarter” means each of the four (4)
consecutive three-month periods occurring in each Deficit Year, with the first
Deficit Quarter commencing on the first day of the applicable Deficit Year; (b)
“Deficit Year” means a one year period commencing on the first day of the
calendar month immediately succeeding the Closing Date or the first or second
anniversaries of the Closing Date, and ending on the day prior to the
anniversary of such date of commencement; (c) “NOI Deficit” means the means the
difference between $1,560,000 and the sum of (i) the Net Operating Income that
would be generated for the Project assuming all rents under the UMAGA Agreement
(as defined below) and showroom leases in place on the date hereof are paid in
accordance with their terms; and (ii) any additional Net Operating Income that
would be generated by leases of currently vacant space in the Building entered
into by Subsidiary; and (iii) any additional Net Operating Income that would
have been generated by leases proposed by Contributor in accordance with
following sentence but not entered into by Subsidiary; (d) “Net Operating
Income” shall mean all gross rents and other income generated by the Project in
any period less the Operating Expenses of the Project; and (e) “Operating
Expenses” shall have the meaning defined in the UMAGA Agreement (as defined
below).  In addition, Subsidiary hereby grants to Contributor the right to
market for lease and lease any vacant space in the Building so long as such
lease does not conflict with the terms of the UMAGA Agreement (as defined
below), such lease is on market terms and rates, and such lease is with a
creditworthy tenant.  Subsidiary shall have the right to decline any bona fide
offer to lease all or any portion of the vacant space upon the terms set forth
in the immediately preceding sentence but the gross rent that would have been
generated by such lease shall be included in calculating Net Operating Income
under this Section.  At the Closing, Contributor shall execute for the benefit
of Subsidiary an operating deficit guaranty (the “NOI Guaranty”) in the form
attached hereto as EXHIBIT K-1 and a pledge agreement pledging Contributor’s
interest in the Acquiror (the “Pledge Agreement”) in the form attached hereto as
EXHIBIT K-2 in form





12




--------------------------------------------------------------------------------







and substance acceptable to Subsidiary and Acquiror as security for
Contributor’s obligations to fund the NOI Deficit.  In the event that
Contributor desires to sell any of the Collateral (as defined in the Pledge
Agreement) in any Deficit Year, Contributor shall provide to Subsidiary a
replacement guarantor reasonably acceptable to Subsidairy to provide a
replacement guaranty or pledge agreement in form and substance reasonably
acceptable to Subsidiary securing Contributor’s obligations under the NOI
Guaranty and this Section 10.1; provided that the maximum liability of such
approved replacement guarantor shall be limited to an amount equal to $1,000,000
(the “Replacement Guarantor Maximum”) and provided further that, so long as no
default exists at such time, the Replacement Guarantor Maximum shall be reduced
by an amount equal to $333,000 on the first day of the second Deficit Year and
on the first day of third Deficit Year.




10.2.

Estoppel Certificate/SNDA from UMAGA.  Prior to the Contract Date, Contributor
has disclosed to Acquiror that it had received a notice from Upper Midwest
Allied Gifts Association, Inc. with respect to that certain UMAGA Amended and
Restated Master Agreement dated as of August 5, 2013 by and between Contributor
and UMAGA (the “UMAGA Agreement”) alleging that Contributor owes UMAGA certain
reimbursements under the UMAGA Agreement (the “UMAGA Dispute”).  It shall be an
Acquiror’s Condition Precedent that Contributor shall have (a) settled the UMAGA
Dispute and paid such amounts payable with respect thereto on or before the
Closing Date, and (b) obtained and delivered to Subsidiary, on or before the
Closing Date, an estoppel certificate (the “Estoppel Certificate”), dated no
earlier than 30 days prior to the Closing Date, from UMAGA and a subordination,
nondisturbance and attornment agreement (the “SNDA”) in form and substance
acceptable to Subsidiary and the lender under the First Mortgage Loan Documents,
which Estoppel Certificate and SNDA do not take exception for the UMAGA Dispute
or any other matters not acceptable to Subsidairy or such lender. The Estoppel
Certificate shall be certified to Subsidiary, such lender and any other party
designated by Subsidiary.




10.3.

Payment of Leasing Costs.  Contributor shall pay, and retains sole and exclusive
responsibility for, all expenses incurred or imposed in connection with, or
arising out of, the negotiation, execution and delivery of the Leases,
including, without limitation, brokers’ commissions (including those applicable,
if any, to future expansions or renewals by Tenant), leasing fees and recording
fees (as well as the cost of all tenant improvements not paid for by Tenants),
regardless of whether or not each and every of such expenses is actually due and
payable prior to the Closing Date; and Contributor shall be deemed to have
certified and warranted payment of all of such expenses to Subsidiary at the
Closing.




11.

CLOSING DELIVERIES.




11.1.

Contributor’s.  At Closing (or such other times as may be specified below),
Contributor shall deliver or cause to be delivered to Subsidiary the following,
in form and substance acceptable to Subsidiary:




11.1.1.

Deed.  The Deed, executed by Contributor, in recordable form conveying the
Project to Subsidiary free and clear of all liens, claims and encumbrances
except for the Permitted Exceptions and corresponding state, county and
municipal transfer tax declaration forms, as the case may be;




11.1.2.

Bill of Sale.  Limited warranty Assignment and Bill of Sale executed by
Contributor, assigning, conveying and warranting to Subsidiary title to the
Personal Property and Inventory, free and clear of all encumbrances, other than
the Permitted Exceptions, and assignments of title to all vehicles, if any,
included in the Personal Property, together with the original certificates of
title thereto;




11.1.3.

General Assignment.  An assignment, executed by Contributor, to Subsidiary of
all right, title and interest of Contributor and its agents in and to the
Intangible Personal Property (including, but not limited to, the Governmental
Approvals, as defined in EXHIBIT F);




11.1.4.

Assignment of Contracts/Warranties.  An assignment, executed by Contributor and
Subsidiary, to Subsidiary of Contributor’s right, title and interest in and to
those of the Contracts and Major Repair Contracts that will remain in effect
after Closing (collectively, the “Assigned Contracts”), with the corresponding
agreement of Subsidiary to indemnify, protect, defend and hold Contributor
harmless for claims arising in connection with the Assigned Contracts and
relating to the period of time from and after the Closing





13




--------------------------------------------------------------------------------







(“Assignment of Contracts”).  Contributor shall also assign, in accordance with
the relevant terms of such guarantees and warranties, all guarantees and
warranties given to Contributor, that have not expired (either on a “claims
made” or “occurrences” basis), in connection with the operation, construction,
improvement, alteration or repair of all or any portion of the Project
(collectively, “Existing Warranties”);




11.1.5.

Assignment of Leases; Estoppel Certificate and SNDA.  An assignment of
Contributor’s right, title and interest in and to the Leases (including all
security deposits and/or other deposits thereunder), with the reciprocal
indemnity provisions described in Section 11.1.4 and Section 19 (“Assignment of
Leases”), together with the Estoppel Certificate and SNDA in conformity with
Section 10.2;




11.1.6.

Keys.  Keys to all locks located at the Project;




11.1.7.

Seller’s Affidavit and ALTA Statement.  A seller’s affidavit (or comparable
document) as required by the Title Company as a condition to the deletion of the
standard exceptions of Schedule B of the Title Policy, executed by Contributor
and in form and substance acceptable to the Title Company and to Subsidiary;




11.1.8.

Letters to Tenants.  Letters, to be sent by certified mail, return receipt
requested, executed by the applicable Contributors, and, if applicable, its
management agent, and the Subsidiary, addressed to all Tenants (with the return
receipt addressed to Subsidiary), in the form of EXHIBIT J;




11.1.9.

Title Policies.  The proforma Title Policy (or “marked-up” title commitment)
issued by the Title Company, dated as of the Closing Date in the amount of the
Contribution Consideration, in accordance with the requirements of Section 7 (it
being understood that Contributor will provide any certificates or undertakings
required in order to induce the Title Company to insure over any “gap” period
resulting from any delay in recording of documents or later-dating the title
insurance file);




11.1.10.

Closing Statement.  A closing statement conforming to the proration and other
relevant provisions of this Agreement (the “Closing Statement”) duly executed by
Contributor;




11.1.11.

Records.  To the extent not previously delivered to Acquiror or Subsidiary, all
Records relating to the Project and originals of the Leases, Assigned Contracts
and Governmental Approvals in Contributor’s possession and control or otherwise
available to Contributor;




11.1.12.

Entity Transfer Certificate.  Entity transfer certifications confirming that
each Contributor is a “United States Person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended;




11.1.13.

Rent Roll.  A Rent Roll, prepared as of the Closing Date, certified by
Contributor to be true, complete and correct through the Closing Date;




11.1.14.

Partnership Agreement Documents.  The Partnership Adoption Materials, duly
executed by Contributor, as well as the documents that are referred to in
Section 8.7 of the Partnership Agreement (or any similar provision in any
amendment to the Partnership Agreement) in connection with the admission of an
additional limited partner (including, but not limited to, the Amendment), each
of such documents to be duly executed by Contributor or other person or entity
receiving Units hereunder (except for the Amendment, which is executed by Talon
Holding only);




11.1.15.

LP Unit Schedule.  The LP Unit Schedule, duly executed by Contributor (if
required);




11.1.16.

Organizational Documents.  Articles of Organization (or similar organizational
document) for Contributor, certified by the Secretary of State of the state
pursuant to the laws of which Contributor was organized.  Good standing
certificates for Contributor, certified by the Secretary of State of the state
of organization and the state in which Contributor has its principal place of
business;








14




--------------------------------------------------------------------------------







11.1.17.

Financial Statements.  Sufficient financial statements and information to permit
Talon Holding to comply with its obligations under federal and state securities
laws, including those for the filing of all Form 8-Ks in connection with the
transactions contemplated hereby;




11.1.18.

Assumed Indebtedness.  To the extent not previously delivered to Acquiror or
Subsidiary, originals of the first mortgage and other documents evidencing the
Assumed Indebtedness (collectively, the “First Mortgage Loan Documents”), and
any and all documents or agreements required by Subsidiary or the lender with
respect to the Assumed Indebtedness to be executed by Contributor to consent to
the assumption of the Assumed Indebtedness by Subsidiary (“Loan Assumption
Documents”), each duly executed by Contributor and the lender with respect to
the Assumed Indebtedness, as applicable;




11.1.19.

Roof Note.  The Roof Note duly executed by Subsidiary;




11.1.20.

HVAC Note.  The HVAC Note duly executed by Subsidiary;




11.1.22.

NOI Guaranty; Pledge Agreement.  The NOI Guaranty and Pledge Agreement, duly
executed by Contributor; and




11.1.23.

Other.  Such other documents and instruments as may reasonably be required by
Subsidiary (including, without limitation, those of the Contributor’s Deliveries
in Contributor’s possession or control that have not previously been delivered
to Acquiror or Subsidiary), its (or its underwriters’ or lenders’) counsel or
the Title Company and that may be necessary to consummate the transaction that
is the subject of this Agreement and to otherwise give effect to the agreements
of the parties hereto.  Notwithstanding anything to the contrary contained
herein, Contributor is not assigning any rights or claims it may have against
any tenant or user of the Property that relate solely to periods preceding the
date of Closing.




11.2.

Acquiror’s/Subsidiary’s.  As a condition precedent to Contributor’s obligation
to close (“Contributor’s Condition Precedent”), Acquiror or Subsidiary, as
applicable, shall cause to be delivered to Contributor the following, each in
form and substance reasonably acceptable to Contributor and Acquiror or
Subsidiary, as applicable, and their respective counsel:




11.2.1.

Partnership Agreement.  A complete copy of the Partnership Agreement;




11.2.2.

Amendment.  The Amendment, duly executed by Talon Holding;




11.2.3.

Authorizing Resolutions. A copy, certified by an officer of Talon Holding, of
the resolution or written consent of Talon Holding’s board of directors,
authorizing the transaction described herein;




11.2.4.

Assignment of Contracts.  The Assignment of Contracts, duly executed by the
Subsidiary;




11.2.5.

Assignment of Leases.  The Assignment of Leases, duly executed by the
Subsidiary;




11.2.6.

Closing Statement.  A Closing Statement, duly executed by the Subsidiary;




11.2.7.

Assignment.  The Assignment.




11.2.8.

Contract Notices.  To the extent reasonably requested by Contributor, notices to
parties to Contracts, Major Repair Contracts and Existing Warranties that are
being assigned to the Subsidiary pursuant to this Agreement, duly executed by
the Subsidiary;




11.2.9.

LP Unit Schedule.  The LP Unit Schedule;





15




--------------------------------------------------------------------------------










11.2.10.

Tenant Letters.  The Tenant Letters, duly executed by the Subsidiary;




11.2.11.

Certain Acknowledgments.  The written acknowledgments of the Acquiror,
Subsidiary and Talon Holding with respect to their respective obligations under
this Agreement;




11.2.12.

Assumed Indebtedness.  The Loan Assumption Documents, duly executed by the
Subsidiary and the lender with respect to the Assumed Indebtedness;




11.2.13.

Roof Note and HVAC Note.  The Roof Note and the HVAC Note, duly executed by the
Subsidiary;




11.2.14.

Contribution Agreement .  This Contribution Agreement duly executed by the
Contributor and the Acquiror.




11.2.15

Indemnification and Hold Harmless Agreement.  The Indemnification and Hold
Harmless Agreement duly executed by the Subsidiary.




11.2.16.

Other.  Such other documents and instruments as may reasonably be required by
Contributor, its counsel or the Title Company and that are necessary to
consummate the transaction which is the subject of this Agreement and to
otherwise effect the agreements of the parties hereto.




12.

PRORATIONS AND ADJUSTMENTS.




The following shall be prorated and adjusted between Contributor and Acquiror or
Subsidiary, as applivable, as of the Closing Date, except as otherwise
specified:




12.1.

The amount of all security and other Tenant deposits, and interest due thereon,
if any, shall be credited to Subsidiary or paid to Subsidiary at Closing.  Any
non-cash securities and documents deposited for such purposes shall be
transferred to Subsidiary at Closing;




12.2.

Subsidiary and Contributor shall divide the cost of any closing escrow fee
charged by the Title Company hereunder equally between them;




12.3.

All utility expenses, including water, fuel, gas, electricity, telephone, sewer,
trash removal, heat, and other services furnished to or provided for the Project
shall be prorated between Contributor and Subsidiary on a daily basis as of the
Closing Date, with Contributor paying those allocable to the period preceding
the Closing Date and Subsidiary being responsible for those allocable to the
period commencing on the Closing Date;




12.4.

General real estate taxes applicable to any of the Project due and payable in
the year of Closing shall be prorated between Contributor and Subsidiary on a
daily basis as of the Closing Date, with Contributor paying those allocable to
the period prior to the Closing Date and Subsidiary being responsible for those
allocable to the period commencing on the Closing Date.  Contributor shall pay
in full all so-called “green acres”, catch-up or other deferred taxes applicable
to any of the Land as of the Closing Date, including any that are deferred until
subdivision, platting, or development of the Land;




12.5.

Contributor shall pay in full all new and special assessments (and charges in
the nature of or in lieu of such assessments) that are assessed and levied with
respect to any of the Land as of the Closing Date.  Subsidiary shall assume all
special assessments (and charges in the nature of or in lieu of such
assessments) pending with respect to any of the Land as of and levied after the
Closing Date




12.6.

Personal property taxes applicable to any of the Personal Property due and
payable in the year of Closing shall be prorated between Contributor and
Subsidiary on a daily basis as of the Closing Date based upon a calendar year,
with Contributor paying those allocable to the period prior to the Closing Date
and Subsidiary being responsible for those allocable to the period commencing on
the Closing Date;





16




--------------------------------------------------------------------------------










12.7.

Commissions of leasing and rental agents for, and tenant improvement costs
related to, any Lease entered into as of or prior to the Closing Date, whether
with respect to base lease term, future expansions, renewals, or otherwise,
shall be paid in full at or prior to Closing by Contributor, without
contribution or proration from Subsidiary;




12.8.

All rent and other charges payable by Tenants under the Leases shall be prorated
as of the Closing Date between Contributor and Subsidiary on a daily basis, with
Contributor retaining those allocable to the period prior to the Closing Date
and Subsidiary receiving those allocable to the period commencing on the Closing
Date.  If at Closing a Tenant is delinquent in any payment required under its
Lease, then, to the extent Subsidiary receives after Closing from such Tenant
amounts in excess of all rent and other charges payable by such Tenant to
Subsidiary pursuant to the subject Lease, Subsidiary shall pay such excess to
Contributor.  Notwithstanding the foregoing, Subsidiary shall use commercially
reasonable efforts to seek or collect any such delinquent amount;




12.9.

Contributor shall pay all state deed tax regarding the Deed to be delivered by
Contributor to Subsidiary.  Subsidiary shall pay the cost of recording the Deed;




12.10.

Contributor will pay all service charges for and costs of the Title Evidence,
except that Subsidiary will pay all premiums required for the issuance of the
Title Policy described in Section 7.2; and




12.11.

All other operating costs of the Project shall be prorated between Contributor
and Subsidiary on a daily basis as of the Closing Date, with Contributor paying
those allocable to the period prior to the Closing Date and Subsidiary being
responsible for those allocable to the period commencing on the Closing Date.
 To the extent any operating expenses of the Project (including real estate
taxes and special assessments) are reimbursable by Tenants under the Leases,
Subsidiary shall pay to Contributor the amount of such operating expenses
actually paid by Contributor and reimbursable (but not yet reimbursed) by such
Tenants under the Leases, and Subsidiary thereafter may collect and retain all
Tenant reimbursements; and




12.12.

Contributor shall pay all fees and expenses imposed by Contributor’s accountants
and attorneys in connection with this Agreement and the transaction contemplated
hereunder and Subsidiary shall pay all fees and expenses imposed by Acquiror’s
accountants and attorneys in connection with this Agreement and the transaction
contemplated hereunder.




In the event of a discrepancy between the Closing Statement and the prorations
described above, the Closing Statement shall govern in all events. For purposes
of calculating prorations, Subsidiary shall be deemed to be in title to the
Project, and therefore entitled to the income therefrom and responsible for the
expenses thereof, for the entire Closing Date.  Subject to Section 12.8 above
with respect to delinquent rents, amounts received by Subsidiary with respect to
any period of time from and after the Closing Date shall belong to Subsidiary.
All such prorations shall be made on the basis of the actual number of days of
the year and month that shall have elapsed as of the Closing Date.  Bills
received after Closing that relate to expenses incurred, services performed or
other amounts allocable to the period prior to the Closing Date shall be paid,
in cash, by Contributor, to the extent due and owing.  Distributions in respect
of the LP Units acquired by the Contributor shall begin to accrue from and after
the Closing Date (notwithstanding the fact that such date may not be the
applicable record date under the Partnership Agreement), and the amount of
distributions paid or to be paid to the Contributor for any quarter shall be
prorated accordingly.  The terms of this Section 12 shall survive the Closing
indefinitely and shall not merge into any conveyancing documents delivered at
Closing.




13.

DEFAULT.




13.1.

Default by Contributor.  If any of Contributor’s representations and warranties
contained herein shall not be true and correct on the Closing Date, or if
Contributor fails to perform any of the covenants and agreements contained
herein to be performed by Contributor (including Contributor’s obligation to
close), Acquiror or Subsidiary, as applicable, may elect:  (x) in the event the
Closing has not occurred, to close, in which event Acquiror or Subsidiary may
file an action for either or both of specific performance and damages to





17




--------------------------------------------------------------------------------







compel Contributor to cure all or any of such default(s), in whole or in part,
whereupon Acquiror or Subsidiary, as applicable, shall be entitled to deduct
from the Contribution Consideration the cost of such action and cure, and all
reasonable expenses incurred by Acquiror or Subsidiary, as applicable, in
connection therewith, including, but not limited to, attorneys’ fees of
Acquiror’s or Subsidiary’s, as applicable, counsel; or (y) in the event the
Closing has occurred, to pursue whatever remedies it may have at law or in
equity.  Notwithstanding anything to the contrary herein and in addition to any
other remedies of Acquiror or Subsidiary, as applicable, Acquiror or Subsidiary,
as applicable shall be entitled to recover actual (but not consequential)
damages suffered by Acquiror or Subsidiary, as applicable, by reason of
Contributor’s defaults hereunder and/or any delay occasioned thereby.  The
remedies of Acquiror set forth in this Section 13.1 shall be in addition to
remedies otherwise applicable or provided in this Agreement or otherwise
available to Acquiror or Subsidiary, as applicable, at law or in equity,
including, without limitation, specific performance, it being understood that
Acquiror or Subsidiary’s rights and remedies under this Agreement shall always
be non-exclusive and cumulative and that the exercise of one remedy or form of
relief available to Acquiror or Subsidiary, as applicable, hereunder shall not
be exclusive or constitute a waiver of any other.




13.2.

Default by Acquiror. In the event Acquiror or Subsidiary, as applicable,
defaults in its obligations to acquire the Project, then Contributor’s sole and
exclusive remedy shall be to terminate this Agreement.  Contributor shall have
no other remedy for any default by Acquiror or Subsidiary, as applicable.




13.3.

Indemnification of Acquiror.  Contributor shall and does hereby, and shall and
does hereby cause each of Contributor’s shareholders, members and partners, as
the case may be, to, indemnify, protect, defend and hold the Acquiror,
Subsidiary, Talon Holding, and all officers, directors, employees, agents,
advisors, members, equityholders, shareholders and partners, as the case may be,
thereof (the “Indemnified Parties”) harmless from and against any claims,
losses, demands, liabilities, suits, costs and damages suffered by the
Indemnified Parties, including consequential as well as actual damages and
attorneys’ fees of counsel selected by the Indemnified Parties and other costs
of defense, incurred, arising against, or suffered by, the Indemnified Parties
or its assigns as a direct or indirect consequence of (i) any breach of any
representation, warranty or covenant made in this Agreement by Contributor, or
any other default by Contributor, whether discovered before or after the
Closing, (ii) any default claim, action or omission relating to the period prior
to the Closing, whether asserted before or after the Closing or (iii) matters
arising prior to the Closing Date with respect to the Project.  Notwithstanding
anything to the contrary contained in this Agreement, the effect of the
foregoing indemnity shall not be diminished, abrogated or deemed to be waived by
any inspections or investigations made by or on behalf of Acquiror or
Subsidiary, as applicable.




14.

SUCCESSORS AND ASSIGNS.  The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no direct or indirect conveyance, assignment or transfer of any interest
whatsoever of, in or to the Project or of this Agreement shall be made by
Contributor during the term of this Agreement.  At the Closing, Acquiror may
assign all of its right, title and interest under this Agreement to the
Subsidiary.  For purposes of this Agreement, an Affiliate shall, without
limitation, include any entity having common ownership or management with
Acquiror or Talon Holding, including, but not limited to, the Subsidiary.  No
such assignee shall accrue any obligations or liabilities hereunder until the
effective date of such assignment.  In addition to its right of assignment,
Acquiror shall also have the right, exercisable on or prior to Closing, to
designate any corporate or partnership entity affiliated with, or related to,
the Acquiror or Talon Holding (“Affiliate”), as the grantee or transferee of any
or all of the conveyances, transfers and assignments to be made by Contributor
at Closing hereunder, independent of, or in addition to, any assignment of this
Agreement.  Upon the assignment of this Agreement by Acquiror to the Subsidiary,
the Subsidiary then shall be deemed to be the Acquiror hereunder for all
purposes hereof, and shall have all rights and liabilities of Acquiror hereunder
and Acquiror then shall be released from all liability hereunder.  In the event
that an Affiliate shall be designated as a transferee hereunder, that transferee
shall have the benefit of all of the representations and rights which, by the
terms of this Agreement, are incorporated in or relate to the conveyance in
question.




15.

LITIGATION.  In the event of litigation between the parties with respect to the
Project, this Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation, including, but not limited to, reasonable attorneys’ fees
of counsel selected by the prevailing party.  The





18




--------------------------------------------------------------------------------







parties hereby further acknowledge and agree that in the event of litigation
between them, as contemplated above, and the resolution of that litigation
through compromise, settlement, or partial judgment, the court before which such
litigation is initially brought shall have the right to allocate responsibility,
between Contributor and Acquiror or Subsidiary, as applicable, for all costs and
expenses (including, but not limited to, attorneys’ reasonable fees) incurred by
both Contributor and Acquiror or Subsidiary, as applicable, in the pursuit of
that litigation resolved through compromise, settlement or partial judgment.
 Notwithstanding any provision of this Agreement to the contrary, the
obligations of the parties under this Section 15 shall survive termination of
this Agreement and the Closing, if applicable, and shall not be merged into any
of the conveyancing documents delivered at Closing.  




16.

NOTICES.  Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Contributor and Acquiror as follows:




CONTRIBUTOR:




Bren Road, L.L.C.

10 River Park Plaza; Suite 800

St. Paul, MN  55107

Attn:  Jerry Trooien

E-mail: Jerry@lake-region.com




With a copy to:




Christoffel & Elliott, P.A.

1111 UBS Plaza

444 Cedar Street

St. Paul, Minnesota 55101-2129

Attn:  James F. Christoffel

E-mail:  jchristoffel@christoffellaw.com




ACQUIROR:




Talon OP, L.P.

5500 Wayzata Boulevard, Suite 1070

Minneapolis, Minnesota 55416

Attn:  M.G. Kaminski

E-mail: mk@talonreit.com




Notices shall be deemed properly delivered and received when and if either (i)
personally delivered, including via email; or (ii) on the first business day
after deposit with a commercial overnight courier for delivery on the next
business day.  Any party may change its address for delivery of notices by
properly notifying the others pursuant to this Section 16.




17.

BENEFIT.  This Agreement is for the benefit only of the parties hereto and their
nominees, successors, beneficiaries and assignees as permitted in Section 14
above and no other person or entity shall be entitled to rely hereon, receive
any benefit herefrom or enforce against any party hereto any provision hereof
except as provided in Section 17.3.




18.

LIMITATION OF LIABILITY.  All liabilities and obligations of Acquiror under this
Agreement shall be those of Acquiror only.  Contributor shall not, under any
circumstances, look to any person or entity other than Acquiror, including, but
not limited to, any affiliate of Acquiror, for performance or satisfaction of
Acquiror’s obligations and liabilities in connection with this Agreement.
 Without limiting the foregoing, none of Talon Holding or any Affiliate of
Acquiror or their respective members, partners and shareholders shall incur any
liability under any document or agreement required in connection with this
Agreement, and Acquiror shall not be required (in connection with this
Agreement) to execute any document or agreement that does not expressly
exculpate and release such parties and their respective successors, assigns,
affiliates, officers, shareholders, partners,





19




--------------------------------------------------------------------------------







employees, agents and representatives from any liability or obligation arising
out of, or in connection with, this Agreement.




All liabilities and obligations of Contributor under this Agreement shall be
those of Contributor only. Acquiror shall not, under any circumstances, look to
any person or entity other than Contributor, including, but not limited to, any
affiliate of Contributor, for performance or satisfaction of Contributor’s
obligations and liabilities in connection with this Agreement. Without limiting
the foregoing, none of Contributor or any affiliate of Contributor or their
respective members, partners and shareholders shall incur any liability under
any document or agreement required in connection with this Agreement, and
Contributor shall not be required (in connection with this Agreement) to execute
any document or agreement that does not expressly exculpate and release such
parties and their respective successors, assigns, affiliates, officers,
shareholders, partners, employees, agents and representatives from any liability
or obligation arising out of, or in connection with, this Agreement.




19.

BROKERAGE.  Each party hereto represents and warrants to the other that it has
dealt with no brokers or finders in connection with this transaction and that no
broker, finder or other party is entitled to a commission, finder’s fee or other
similar compensation as a result hereof.  Contributor hereby indemnifies,
protects and defends and holds Acquiror and Subsidiary harmless from and against
all losses, claims, costs, expenses, damages (including, but not limited to,
attorneys’ fees of counsel selected by Acquiror or Subsidiary, as applicable)
resulting or arising from the claims of any broker, finder or other such party,
claiming by, through or under the acts or agreements of Contributor.  Acquiror
and Subsidiary hereby indemnify, defend and hold Contributor harmless from and
against all losses, claims, costs, expenses, damages (including, but not limited
to, attorneys’ fees of counsel selected by Contributor) resulting or arising
from the claims of any broker, finder or other such party claiming by, through
or under acts or agreements of Acquiror or Subsidiary, as applicable.  The
obligations of this Section 19 shall survive any termination of this Agreement
and the Closing, if applicable, and shall not be merged into any of the
conveyancing documents delivered at Closing.




20.

FURTHER ASSURANCES.  All actions required to be taken pursuant to this Agreement
to effectuate the transaction contemplated herein shall be taken promptly and in
good faith by Contributor or Acquiror, as the case may be.  Contributor and
Acquiror shall use their reasonable, diligent and good faith efforts, and shall
reasonably cooperate with and assist the other in its efforts, to obtain or
cause to be obtained, any and all consents and approvals of third parties
(including, but not limited to, governmental authorities) that may be necessary
in connection with the transaction contemplated hereby.  Contributor and
Acquiror agree to (i) furnish with, or cause to be furnished to, the other party
such documents or further assurances, and (ii) perform, or cause to be
performed, such undertakings as the other party may reasonably request at any
time in connection with (x) the transaction contemplated by, and (y) the
respective obligations of Contributor and Acquiror, as the case may be, set
forth in, this Agreement.




21.

AVAILABILITY OF RECORDS; AUDIT REPRESENTATION LETTER.  Upon Acquiror’s or
Subsidiary’s request, for a period of two years after Closing, Contributor shall
(i) make the Records available to Acquiror or Subsidiary, as applicable, for
inspection, copying and audit by Acquiror’s designated accountants; and
(ii) cooperate with Acquiror or Subsidiary, as applicable (without any third
party expense to Contributor) in obtaining any and all permits, licenses,
authorizations, and other Governmental Approvals necessary for the operation of
the Project.  At any time within two years after the Closing, Contributor
further agrees to provide to the Acquiror’s designated independent auditor, upon
request of Acquiror or such auditor:  (x) access (to the same extent to which
Acquiror would be entitled to such access) to the financial data books and
records of the Project and all related information (including the information
listed on EXHIBIT G) regarding the period for which Acquiror is required to have
the Project audited under the regulations of the SEC, and (y) a representation
letter delivered by each managing agent of the Project regarding the books and
records of the Project, in substantially the form as attached hereto as EXHIBIT
I.








20




--------------------------------------------------------------------------------










22.

MISCELLANEOUS.




22.1.

Entire Agreement.  This Agreement constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect.  Neither this Agreement nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.




22.2.

Time of the Essence.  Time is of the essence of this Agreement.




22.3.

Conditions Precedent.  The waiver of any particular Acquiror’s Condition
Precedent or Contributor’s Condition Precedent shall not constitute the waiver
of any other.




22.4.

Construction.  This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Contributor and Acquiror have contributed substantially and materially to the
preparation of this Agreement.  The headings of various Sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.




22.5.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota.




22.6.

Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.




22.7.

Expenses.  Except and to the extent as otherwise expressly provided to the
contrary herein, Acquiror or Subsidiary, as applicable, and Contributor shall
each bear its own respective costs and expenses relating to the transactions
contemplated hereby, including, without limitation, fees and expenses of legal
counsel or other representatives for the services used, hired or connected with
the proposed transactions mentioned above.




22.8.

Control of Defense Counsel.  Each indemnified party shall give reasonably prompt
notice to each indemnifying party of any action or proceeding commenced against
the indemnified party in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party (i) shall not relieve it from any
liability which it may have under any indemnity provided herein unless and to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) shall not, in any event, relieve the
indemnifying party from any other obligations to any indemnified party
hereunder.  If the indemnifying party so elects within a reasonable time after
receipt of such notice, the indemnifying party may assume the defense of such
action or proceeding at such indemnifying party’s own expense with counsel
chosen by the indemnifying party; provided, however, that, if such indemnified
party or parties reasonably determine that a conflict of interest exists where
it is advisable for such indemnified party or parties to be represented by
separate counsel or that, upon advice of counsel, there may be legal defenses
available to them which are different from or in addition to those available to
the indemnifying party, then the indemnifying party shall not be entitled to one
separate counsel at the indemnifying party’s expense.  If an indemnifying party
is not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this Section 22.8, the indemnifying party or parties will pay the reasonable
fees and expenses of counsel for the indemnified party or parties.  In such
event however, no indemnifying party will be liable for any settlement effected
without the written consent of such indemnifying party.  If an indemnifying
party is entitled to assume, and assumes, the defense of such action or
proceeding in accordance with this Section, such indemnifying party shall not be
liable for any fees and expenses of counsel for the indemnified parties incurred
thereafter in connection with such action or proceeding.





21




--------------------------------------------------------------------------------










22.9.

Waiver of Conditions Precedent. Acquiror and Contributor shall each have the
right, in its sole and absolute discretion, to waive any Condition Precedent for
its benefit contained in this Agreement.




22.10.

Certain Securities Matters.  No sale of Units is intended by the parties by
virtue of their execution of this Agreement.  Any sale of Units referred to in
this Agreement will occur, if at all, upon the Closing.




22.11.

Counterparts.  This Agreement may be executed by electronic or facsimile
signature and in any number of identical counterparts, any of which may contain
the signatures of less than all parties, and all of which together shall
constitute a single agreement.




22.12.

Calculation of Time Periods.  Notwithstanding anything to the contrary contained
in this Agreement, any period of time provided for in this Agreement that is
intended to expire on or prior to the Closing Date, but that would extend beyond
the Closing Date if permitted to run its full term, shall be deemed to expire
upon Closing.







[The remainder of this page intentionally left blank – signature page follows]








22




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first above written.




CONTRIBUTOR:

 

BREN ROAD, L.L.C.

 

 

 

 

By:

/s/ Gerald L. Trooien

 

Name:  Gerald L. Trooien

 

Its: Chief Manager

 

 

ACQUIROR:

 

TALON OP, L.P.,

a Minnesota limited partnership

 

 

 

 

 

By:

Talon Real Estate Holding Corp.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew G. Kaminski

 

Matthew G. Kaminski

 

Chief Executive Officer



































--------------------------------------------------------------------------------










[EXHIBITS OMITTED]









